     Case 1:19-cv-01794-DAD-BAM Document 41 Filed 04/27/21 Page 1 of 5


 1   Theodore W. Hoppe, #138064
     HOPPE LAW GROUP
 2   680 W. Shaw Avenue, Suite 207
     Fresno, CA 93704
 3
     Telephone: (559) 241-7070
 4   Facsimile: (559) 241-7212
     tad@hoppe-law.com
 5
     Roderick T. Dunne (admitted pro hac vice)
 6   Karbal, Cohen, Economou, Silk & Dunne, LLC
     150 S. Wacker Drive, Suite 1700
 7
     Chicago, IL 60606
 8   Tel: (312) 431-3700
     Fax: (312) 431-3670
 9   rdunne@karballaw.com
10
     Attorneys for Plaintiff,
11   Atlantic Specialty Insurance Company
12

13                               UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF CALIFORNIA
14                                     FRESNO DIVISION
15   ATLANTIC SPECIALTY INSURANCE     )
     COMPANY,                         )
16                                    )            Case No. 1:19-cv-01794-DAD-BAM
                      Plaintiff,      )
17                                    )
     v.                               )            STIPULATED EXTENSION OF DEADLINE
18                                    )            FOR PRE-TRIAL MOTIONS;
     FIRSTCHOICE MEDICAL GROUP, INC., )            ORDER
19   DR. MANTHANI REDDY, DR. KIRAN )
     REDDY, DR. CHINNAPA NAREDDY,     )
20   DR. JOSE-LUIS BAUTISTA, DR. PAM  )
     JANDA, DR. TARLOCHAN TAGORE,     )
21   DR. MADHAVA NARALA, DR.          )
     AJIT KHAIRA and SMARTMED, INC.   )
22   d/b/a MEDSMART CONSULTING        )
                                      )
23                    Defendants.     )
24

25                                          STIPULATION
26
            Plaintiff, Atlantic Specialty Insurance Company (“Atlantic”), and Defendants,
27
     FIRSTCHOICE MEDICAL GROUP, INC., DR. MANTHANI REDDY, DR. KIRAN REDDY,
28
                                                     -1-
                                                    -1-
             DEFENDANT    UNITED STATES
     STIPULATED EXTENSION OF DEADLINE   FIRE  INSURANCE  COMPANY’S RESPONSE TO PLAINTIFFS’
                                    SPECIAL INTERROGATORIES, SET ONE
     FOR PRE-TRIAL MOTIONS; ORDER
     Case 1:19-cv-01794-DAD-BAM Document 41 Filed 04/27/21 Page 2 of 5


 1   DR. CHINNAPA NAREDDY, DR. JOSE-LUIS BAUTISTA, DR. PAM JANDA, DR.

 2   TARLOCHAN TAGORE, DR. MADHAVA NARALA and DR. AJIT KHAIRA (collectively,

 3   “FIRSTCHOICE”), and SMARTMED, INC., doing business as MedSmart Consulting

 4   (“SmartMed”) (collectively, “Defendants”), hereby agree and stipulate as follows:

 5          WHEREAS, Counsel for Atlantic has experienced multiple changes in staffing, including

 6   the April 16, 2021 departure of the main handling attorney, Alan Posner;

 7          WHEREAS, Atlantic would benefit from a brief 30-day extension for its new handling

 8   attorney(s) to adequately review and revise Atlantic’s Motion for Summary Judgment;

 9          WHEREAS, Defendants do not object to the requested extension, and;
10          WHEREAS: This extension is not being sought for any improper purpose or delay, and

11   will not otherwise alter the Scheduling Order currently in place for this matter;

12          WHEREAS: Counsel for Atlantic has obtained approval of all parties hereto

13   Atlantic has timely requested a thirty-day extension of all pertinent deadlines to file its Motion

14   for Summary Judgment, and that Defendants.

15          ACCORDINGLY, Atlantic and Defendants, by and through their respective counsel,

16   hereby agree and stipulate that the deadline for dispositive and non-dispositive pre-trial motions

17   is hereby extended from its current date of April 26, 2021 to May 26, 2021. In addition, Atlantic

18   hereby represents that it will not seek any further extensions for its Motion for Summary

19   Judgment.
20   Dated: April 23, 2021                         HOPPE LAW GROUP

21

22                                                 By: /s/ Theodore W. Hoppe
                                                       Theodore W. Hoppe
23                                                     Attorneys for Plaintiff

24                                                      ATLANTIC SPECIALTY INSURANCE
                                                        COMPANY
25

26
27

28
                                                     -2-
                                                    -2-
             DEFENDANT    UNITED STATES
     STIPULATED EXTENSION OF DEADLINE   FIRE  INSURANCE  COMPANY’S RESPONSE TO PLAINTIFFS’
                                    SPECIAL INTERROGATORIES, SET ONE
     FOR PRE-TRIAL MOTIONS; ORDER
     Case 1:19-cv-01794-DAD-BAM Document 41 Filed 04/27/21 Page 3 of 5


 1   Dated: April 23, 2021                      KARBAL, COHEN, ECONOMOU, SILK & DUNNE, LLC
 2

 3                                              By: /s/ Rory T. Dunne
                                                    Rory T. Dunne (PHV)
 4                                                  Attorneys for Plaintiff

 5                                                  ATLANTIC SPECIALTY INSURANCE
                                                    COMPANY
 6
     Dated: April 23, 2021                      HAHN LOESER & PARKS LLP
 7

 8
                                                By: /s/ James E. Heffner
 9                                                  James E. Heffner
                                                    Lindsay J. Mertens
10
                                                    Attorneys for Defendant
11
                                                    SMARTMED, INC.
12
     Dated: April 23, 2021                      WILKINS, DROLSHAGEN & CZESHINSKI, LLP
13

14                                              By: /s/ James H. Wilkins
                                                    James H. Wilkins
15                                                  Attorneys for Defendants
16
                                                    FIRSTCHOICE MEDICAL GROUP, INC.,
17                                                  DR. MANTHANI REDDY, DR. KIRAN
                                                    REDDY, DR. CHINNAPA NAREDDY,
18                                                  DR. JOSE-LUIS BAUTISTA, DR. PAM
                                                    JANDA, DR. TARLOCHAN TAGORE,
19                                                  DR. MADHAVA NARALA, DR. AJIT
20                                                  KHAIRA

21

22

23

24

25

26
27

28
                                                     -3-
                                                    -3-
             DEFENDANT    UNITED STATES
     STIPULATED EXTENSION OF DEADLINE   FIRE  INSURANCE  COMPANY’S RESPONSE TO PLAINTIFFS’
                                    SPECIAL INTERROGATORIES, SET ONE
     FOR PRE-TRIAL MOTIONS; ORDER
     Case 1:19-cv-01794-DAD-BAM Document 41 Filed 04/27/21 Page 4 of 5


 1                                              ORDER

 2          GOOD CAUSE HAVING BEEN SHOWN, and based on the parties' stipulation, the
 3   Court hereby modifies its Scheduling Order (Doc. 34) and orders that the dispositive motion
 4
     deadline only shall be extended to May 26, 2021. The deadline for non-dispositive motions
 5
     remains unmodified, as all discovery deadlines have either passed or remain unchanged.
 6
            Additionally, the party’s existing Pretrial Conference date is no longer compatible with
 7

 8   the modified Dispositive Motions deadline. Accordingly, the Scheduling Order (Doc. 34) is

 9   further MODIFIED and the Pretrial Conference currently set for July 12, 2021 is continued to

10   Monday, September 13, 2021 at 1:30 PM in Courtroom 5 (DAD) before District Judge Dale
11
     A. Drozd.
12

13
     IT IS SO ORDERED.
14

15      Dated:     April 27, 2021                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -4-
                                                    -4-
             DEFENDANT    UNITED STATES
     STIPULATED EXTENSION OF DEADLINE   FIRE  INSURANCE  COMPANY’S RESPONSE TO PLAINTIFFS’
                                    SPECIAL INTERROGATORIES, SET ONE
     FOR PRE-TRIAL MOTIONS; ORDER
     Case 1:19-cv-01794-DAD-BAM Document 41 Filed 04/27/21 Page 5 of 5


 1                                  CERTIFICATE OF SERVICE

 2          I hereby certify that on April 23, 2021 a copy of the foregoing document(s) were

 3   electronically filed using the CM/ECF system which will send a notice of electronic filing to all

 4   CM/ECF participants.

 5
                                                       /s/ Theodore W. Hoppe
 6                                                     Theodore W. Hoppe

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                     -5-
                                                    -5-
             DEFENDANT    UNITED STATES
     STIPULATED EXTENSION OF DEADLINE   FIRE  INSURANCE  COMPANY’S RESPONSE TO PLAINTIFFS’
                                    SPECIAL INTERROGATORIES, SET ONE
     FOR PRE-TRIAL MOTIONS; ORDER
